Per Curíau
(Barnes, President; Hallowell, J.; and Coxe, J.).
It ha.- been our constant practice to entertain motions of this kind. It is true that the acts of assembly concerning partitions do not expres.-ly provide for the case now before lite court, but it is also true that they lane in view a partition of the land between all the real owners. Thus the parts and purparts of all must be set out and found by the judgment, unless the defendants (act of the 5th of February 1821, Durd. Dig. 829) shall by writing declare their wish that their interestshall remain undivided, in which case the plaintiff’s purpart shall alone be set out. Again, even after judgment, a real owner may come in within a year, and require a new partition, although not previously a party to the record. (Act of the 7lh of April 1807, sect. 2.) Independent therefore of the power of the court, on general principies, to permit the applicant to interplead on showing a prima facie title to part of the land, there is an express direction by statute to permit it after judgment. It is therefore a reasonable rule that the interference in the subject matter, which the court may authorize after, they should permit before, judgment; *397and no inconvenience can happen, because on the trial, if the applicant fail to substantiate her title, the judgment will be accordingly. In all applications of this kind, however, before the court will grant them, they must be satisfied at least of a probable tide in the applicants. This is the case here, and we cannot therefore refuse the rule.
Rule absolute,